Citation Nr: 1007539	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-03 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.

3.  Entitlement to waiver of indebtedness in the calculated 
amount of $27,055.40.

4.  Entitlement to waiver of indebtedness in the calculated 
amount of $12,849.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from of an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia RO that denied service 
connection for PTSD. 

Also on appeal is a September 2008 decision of the RO's 
Committee on Waivers & Compromises (COWC) that denied waiver 
of indebtedness in the amounts of $12,849.00 and $27.055.00 
resulting from overpayments of nonservice-connected pension 
benefits.   
 
In September 2009 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at the RO; a 
transcript of that hearing is associated with the claims 
files.  At the hearing he presented documentary evidence in 
the form of a Medical Expense Report, along with a waiver of 
his right to have the evidence initially considered by the 
RO.

The issue of entitlement to service connection for 
psychiatric disability other than PTSD is addressed in the 
REMAND that follows the order section of this decision.




FINDINGS OF FACT

1.  The Veteran did not participate in combat with the enemy, 
and he has not been diagnosed with PTSD based on a verified 
noncombat stressor.

2.  Recovery of the overpayment of pension benefits in 
amounts calculated as $27,055.40 and $12,489.00 would not be 
against equity and good conscience.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009). 

2.  The requirements for waiver of recovery of the 
overpayment of pension benefits in an amount calculated as 
$27,055.40 are not met.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2009).

3  The requirements for waiver of recovery of the overpayment 
of pension benefits in an amount calculated as $12,849.00 are 
not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for PTSD and waiver 
of indebtedness resulting from overpayments.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulation do not apply in waiver cases because 
the statutory right to request waiver of recovery of 
indebtedness within Chapter 53 of Title 38 of the United 
States Code contains its own notice provisions. See Lueras v. 
Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 
16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 
2002).  Accordingly, the discussion below pertains to the 
issue of service connection for PTSD.  

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended 
to eliminate that requirement for claims pending before VA on 
or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In May 2008 the RO sent the Veteran a letter providing all 
required notice.  The Veteran had ample opportunity to 
respond prior to issuance of the August 2008 rating decision 
on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records and service personnel records are 
associated with the record.  The Veteran's post-service 
treatment records have been obtained from those VA and non-VA 
providers identified by the Veteran as having relevant 
records, as well as his complete Social Security Agency (SSA) 
disability file.  The Veteran has not been afforded a medical 
examination, but as explained in detail below he has not 
presented a prima facie case for service connection and an 
examination is accordingly not warranted at this point; see 
38 C.F.R. § 3.159(c)(4).  The Board also notes that the 
Veteran did not identify any specific stressor in his 
stressor statement and the evidence currently of record is 
sufficient to determine whether he participated in combat 
with the enemy.  Therefore, further development to verify a 
service stressor is not in order.

Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.



I.  Entitlement to Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  .  38 C.F.R. § 3.304 (f).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's DD Form reflects service in the Army from April 
1975 to February 1985, with 2 years and 14 days prior active 
service; the Personnel Qualification Record (PQR) establishes 
the cited prior service was in the Army beginning in February 
1973.  Neither the DD Form 214 nor the PQR indicates service 
in combat or service in Vietnam.  The DD Form 214 shows a 
total of 4 years, 2 months and 7 days of total foreign 
service; this is shown in the PQR to refer to tours in 
Germany from October 1974 to December 1976 (26 months) and 
from August 1982 to February 1985 (32 months).

The Veteran's service treatment records (STRs) include a 
mental hygiene note in August 1976 noting problems with 
stress and interpersonal relationships manifested by 
complaints of physical pain.  He was referred to mental 
hygiene in 1979 for substance abuse rehabilitation.  A 
worksheet for screening of medical records, dated in 
September 1982, shows a finding of "emotional problems" as 
a recurrent problem but records no deviations from normal.  A 
treatment note in December 1983 shows impression of 
alcoholism and clearance for antabuse treatment, and he again 
entered substance abuse rehabilitation in 1984.  A clinical 
entry in February 1985 states there was no reason for a 
separation physical examination and the Veteran was cleared 
for separation from service.

The Veteran presented to a VA hospital in December 1996 to 
get into the system.  He complained of history of coronary 
artery disease as well as depressive symptoms because of his 
financial situation and being unable to support his family.  
The initial clinical impression was depression versus 
adjustment disorder versus depressed mood. 

VA treatment notes after December 1996 generally show 
treatment for depressive symptoms, also characterized as 
adjustment disorder with mixed emotional features.  

In March 1997 the Veteran was examined by a psychologist in 
response to his claim for Social Security benefits.  The 
examiner noted the Veteran to have an impairment, not severe, 
associated with an affective disorder.  The examiner noted 
history of VA treatment for depression.  

In October 1997 the Veteran was examined by a psychiatrist 
affiliated with Northwood Health Systems.  During interview 
the Veteran attributed his problems to having had to quit 
work in 1996 due to what was thought to be a heart attack but 
may have been just anxiety and panic.  The Veteran asserted 
to the examiner that he had been in the Marine Corps for 3 
years, after which he joined the Army.  He enjoyed the Army 
and served 15 years but had to leave the Army due to his 
heart problems.  The examiner diagnosed major depression, 
recurrent and severe, without psychosis.

During individual counseling in November 1997, apparently at 
Northwood, the Veteran stated he had served in Vietnam and 
lost his best friend.

In May 1998 the Veteran was awarded Social Security 
Administration (SSA) disability benefits based on chest pain 
possible coronary disease (primary diagnosis) and major 
depression (secondary diagnosis).
 
The Veteran was examined in January 2000 by a psychiatrist 
affiliated with Ohio Valley Medical Center due to increased 
depression with suicidal thinking.  The Veteran reported 
having been involved in a traffic accident in November 1996 
in which he had a heart attack while driving a truck, 
resulting in the deaths of three children.  He also reported 
having been in the military for 15 years, including service 
in Vietnam in the Marine Corps from 1970 to 1972, and 
reported having flashbacks of Vietnam as well as the traffic 
accident.  He reported having received psychiatric treatment 
in the military at Fort Dix in 1983.  The psychiatrist 
diagnosed major depression, recurrent, with psychotic 
features; PTSD; and, alcohol dependence.    

The Veteran was evaluated by a VA psychologist in January 
2000.  The Veteran reported he had been awarded the Bronze 
Star Medal and the Purple Heart Medal, but the supporting 
service records had been lost in the St. Louis fire.  He 
stated he had been told by other providers that all his 
problems might be due to Vietnam-related PTSD, subsequently 
aggravated by the post-service traffic accident.  The 
psychologist diagnosed rule out PTSD, rule out mood disorder 
associated with general medical condition, rule out cognitive 
disorder NOS.

The Veteran presented to a VA medical center in February 2000 
for treatment for depression.  The Veteran reported a history 
of substance abuse in service and endorsed having been 
involved in an accident in 1996 in which he killed three 
children.  He also reported service in the Second Marine 
Division in Vietnam, during which time his best friend Joe 
Shaw stepped on a mine and was killed (the clinician noted 
that "Joe Shaw" was not corroborated by the Vietnam 
Veterans Memorial Book as having been killed in Vietnam, and 
also noted that neither Marine Corps service nor Vietnam 
service had been documented in VA records).  The clinician's 
diagnosis was major depressive disorder, rule out factitious 
disorder, and borderline personality disorder.
   
The Veteran's claim for service connection for PTSD was 
received in March 2008.  He submitted a completed stressor 
questionnaire in May 2008 in which he stated the stressful 
incident happened some time in 1974 while he was assigned to 
the 101st Aviation Battalion of the 101st Airborne Division.  
In the box asking for a description of the incident the 
Veteran entered "Don't remember."  He did not provide a 
date, location, names of persons involved, or any other data.  
In an accompanying letter he stated he had very little memory 
of the 1970s, 1980s or 1990s; he just was "over there" and 
did not remember what went on.

In July 2008 the RO issued a formal finding that the Veteran 
had not presented information in sufficient detail for 
submission to the U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or sufficient to allow meaningful 
research of Marine Corps records or National Archives and 
Records Administration  (NARA) records.

The Veteran submitted a letter in September 2008 asserting he 
began active service in 1973 and went to Vietnam in 1974.  He 
stated symptoms of PTSD began in 1979.

The Veteran testified before the Board in September 2009 but 
did not address the issue of service connection for PTSD.

On review of the evidence above, the Board notes the 
Veteran's psychiatric diagnoses include PTSD.  Accordingly, 
the first element of service connection - medical evidence of 
a current disability - is met.

However, the Veteran has not reported any verified or 
verifiable stressor; in fact, when asked to do so he 
responded that he could not remember.  He reported to VA 
medical providers that he was exposed to combat in the Marine 
Corps in Vietnam in the period 1970-1972, but there is no 
corroborating evidence he had any active service prior to 
enlistment in the Army in 1973, and the Army service records 
clearly show he did not serve in Vietnam or in any combat 
area during his documented period of active service from 1973 
to 1985.  

The Veteran's only claimed in-service stressor is combat in 
Vietnam.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, in 
finding the Veteran's account to be not credible, the Board 
must provide its reasons for doing so.

A Veteran is competent to describe events in service.  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may not ignore a veteran's testimony simply because 
he or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

The Board finds at this time that the Veteran's account of 
combat in Vietnam is not credible because objective military 
personnel records do not show he was ever in Vietnam, or that 
he was in service during the period he asserts the combat 
occurred (1970-1972).  Further, his account has been 
internally inconsistent, in that his stressor questionnaire 
referred to an unspecified stressor in 1974 while assigned to 
the 101st Airborne Division rather than combat in 1970-1972.  
The Board notes at this point that in 1974 the Veteran was in 
Germany, and his service with the 101st Airborne Division 
occurred in January 1977 through September 1978 at Fort 
Campbell, Kentucky; in neither location did he engage in 
combat or report a specific noncombat-related stressor. 
  
In view of the Board's determination that the Veteran did not 
engage in combat with the enemy and the absence of any 
medical evidence linking the Veteran's PTSD to a verified 
noncombat stressor, the claim must be denied.

II.  Entitlement to Waiver of Indebtedness

Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and 

recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

The Court has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor - where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor 
against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment - failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

Analysis

The record reflects the Veteran was granted pension by a 
rating decision in February 1997, based on a finding the 
Veteran was unemployable due to his disabilities.  The notice 
letter advised the Veteran that the pension was computed on 
the basis of no income to the Veteran's family from any 
source, including Social Security; the letter advised the 
Veteran he must immediately report to VA any changes in the 
income shown, to include income to him or to any dependants, 
and that failure to promptly notify VA could result in an 
overpayment which the Veteran would have to repay.

In May 2000 the RO conducted a computer cross-match between 
VA records and Social Security Administration (SSA) records, 
which revealed the Veteran was receiving SSA benefits.  The 
Veteran was advised by letter to advise VA of the date SSA 
benefits had started, the amount received and the retroactive 
benefit received.  In response, the Veteran submitted an SSA 
award letter issued in June 1998 and stating the Veteran 
would receive monthly SSA disability benefits effective from 
May 1997.

In June 2000 the Veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) acknowledging he was 
currently receiving SSA benefits of $775.00 per month, 
including the Medicare premium of $45.00.  The letter 
acknowledged the Veteran began to receive SSA benefits in May 
1997 and that he was aware this information would result in a 
reduction in VA benefits and also result in an overpayment of 
benefits paid to him.

In July 2000 the VA Debt Management Center (DMC) in St. Paul, 
Minnesota sent the Veteran a letter informing him he owed VA 
the amount of $27,055.40, with withholding to begin in 
September 2000.  The Veteran was advised of his right to 
dispute the debt or the correctness of the amount; he was 
also advised of the procedures to request a waiver of the 
debt and to a hearing in conjunction with such a waiver 
request.  The Veteran was advised he had 30 days in which to 
dispute the debt or to request a waiver.

In 2003 the Veteran received $10, 028.40 in SSA benefits, per 
an SSA Form1099 associated with the file, and he also 
received $1,050.72 in wages from Coronet Foods per an 
Internal Revenue Service (IRS) Form W-2.  During that year 
his wife received $1,050.00 in unemployment compensation from 
the State of West Virginia, per an Internal Revenue Service 
form 1099, plus $12,468.39 in wages from Coronet Foods, per 
an IRS Form W-2.

In 2004 the Veteran received $414.91 in wages from Esquire 
Supper Club, $1,566.00 in wages from Manpower Services, and 
$500.88 in wages from Coronet Foods, as well as $1,995.15 in 
non-employee compensation from Wheeling Newspapers and 
$10,245.20 from SSA.  During that year his wife received 
$1,207.68 in wages from Mac/Sto Restaurants and $2,100.00 
unemployment compensation.

In 2005 the Veteran received $1,773.00 in wages from Manpower 
Services and $4,565.21 in wages from Esquire Supper Club.  
During that year his wife received $406.46 in wages from 
Esquire Supper Club.  

In June 2006 the Veteran submitted an Improved Pension 
Eligibility Report showing that he received $824.00 per month 
from SSA and his wife received nothing.  The report stated 
the family has zero net worth in savings, property, 
investments or other assets (excluding the home).

In November 2006 the RO sent the Veteran a letter advising 
him his VA nonservice-connected pension would be terminated 
effective from February 1, 2003, based on unreported wages 
and income received in 2003, 2004 and 2005, projected to be 
the same in 2006.  The Veteran was advised of procedures to 
contest the termination, including the right to a personal 
hearing; he was advised to do so within 60 days.
 
In December 2006 the Veteran submitted an Income-Net Worth 
and Employment Statement to VA reporting zero current net 
worth and current income of $913.00 per month to him and no 
monthly income to his wife.

In December 2006 the RO performed an SSA inquiry and 
discovered the Veteran's wife was currently receiving $824.00 
per month from SSA, with disability effective from November 
1996.

In September 2007 the RO sent the Veteran a letter advising 
him his VA nonservice-connected pension had been terminated 
effective from February 1, 2003.  The letter advised the 
Veteran of his appellate rights.
 
In September 2007 the Veteran was notified of increased 
indebtedness in the amount of $12,849.00.  The Veteran was 
again advised of his right to dispute the debt or the 
correctness of the amount, of the procedures to request a 
waiver of the debt and to a hearing in conjunction with such 
a waiver request, and that he had 30 days in which to dispute 
the debt or to request a waiver.

In March 2008 the Veteran submitted an Income-Net Worth and 
Employment Statement to VA reporting zero current net worth 
and current income of $943.00 per month to him and no monthly 
income to his wife.

In August 2008 the Veteran submitted a request for waiver of 
his debt.  He acknowledged owing the money, but stated he 
could not handle the resultant stress and anxiety and could 
not afford to pay it off.

In September 2008, in support of his request for waiver, the 
Veteran submitted a letter asserting he currently received 
$819.00 per month, of which "the Government" (presumably 
VA) was taking $144.00.  The Veteran listed actual monthly 
expenses of $835.61, plus inability to afford a car, life 
insurance for himself or his wife, health insurance for his 
wife, or necessary medical treatment for himself or his wife.   

The Veteran's substantive appeal, received in February 2009, 
asserts the Veteran did not know he had to report the income 
in question because none of the other agencies, such as SSA 
or welfare, required him to do so unless the income exceeded 
$11,000.00, so he assumed the same was true for VA.  The 
Veteran also asserted he did not remember being notified of a 
time limit within which to request waiver.  Finally, he 
asserted that collection of the debt would result in 
financial hardship because after payment of essentials there 
was no money left for expenses such as car, insurance, 
gasoline, or credit cards.

The Veteran testified before the Board in September 2009 that 
he was not aware when he was working in 2000 that he had to 
report his income to VA.  The Veteran testified that neither 
he nor his wife was currently working.  He had no real 
property, his residences since 2000 having been rentals, 
although he was soon to occupy a trailer that was given to 
him by his son.  The Veteran had no health insurance other 
than SSA and Medicare, and his wife had no health insurance 
at all.  His current monthly income was $1,020.00, but after 
the VA recoupment his income was only $867.00, an amount that 
had to be sufficient for all expenses.  The Veteran's gas and 
water had been shut off.  

At the time of his testimony, the Veteran presented to the 
Board a Medical Expense Report showing total payment of 
$3,303.01 to various medical providers.  There is no 
indication on the form as to the dates on which the Veteran 
paid these charges.

Initially, the Board must render a determination as to 
whether the debt was incurred through fraud or in bad faith.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

A debtor's conduct is deemed to constitute "bad faith" if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where the debtor's conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the government.  Any "misrepresentation of 
material fact" must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

In this case, the Board finds no indication of any intent by 
the Veteran to deceive or take unfair advantage in the 
creation of the indebtedness.  The Board accordingly finds no 
legal bar to the requested waiver.  Thus, the question for 
the Board's consideration is whether recovery of the 
indebtedness would be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.

The Board notes at the outset that the Veteran was advised in 
February 1997, at the time the benefit was granted, that 
failure to promptly notify VA of additional family income 
could result in an overpayment which the Veteran would have 
to repay.  The record accordingly clearly reflects the 
Veteran was advised of his obligation to report increased 
income and the consequences of failing to do so.

The Board acknowledges that collection of the debt will 
impose a financial hardship on the Veteran.  However, the 
Veteran does not rely solely on his VA pension; he also 
receives disability benefits from SSA.  The Veteran asserts 
that collection of the overpayment debt will deprive him of 
the basic necessities, but he has presented no documentary 
evidence such as letter from creditors to show that he is in 
danger of being deprived of the basic necessities of life.  
The Veteran's unsupported assertion of insufficient income to 
meet his expenses is not credible, given his history of 
providing inaccurate reports.

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits were intended, as VA 
nonservice-connected benefits are income-based.  Accordingly, 
retention of overpayment created because of underreported 
income would represent unfair gain to the Veteran at the 
expense of the government.  

The Veteran has not argued, and the evidence does show, that 
he has changed his position to his detriment due to reliance 
on receipt of VA pension benefits.  There is no indication 
the Veteran incurred obligations on or after February 1997 in 
reliance on receipt of VA pension payments that would be 
compromised by repayment of the overpayment debt. 

In sum, based on the record in this case, the Board has 
determined that it would not be against the principles of 
equity and good conscience to require the Veteran to repay 
the overpayment of pension benefits in the calculated amounts 
of $27,055.40 and $12,489.00.  

Specifically, in balancing the equities, the Veteran would be 
unjustly enriched if the waiver were to be granted, and 
denial of the waiver will not result in undue hardship to him 
or his family.  The end result is not unduly favorable or 
adverse to either the Veteran or the government, and the 
evidence is not so evenly balanced as to create doubt as to 
any material issue.  

Accordingly, the Board finds that the Veteran's request for 
waiver of recovery of overpayment of his VA pension benefits 
must be denied.  


ORDER

Service connection for PTSD is denied.

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $27,055.40 is denied.  

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $12,489.00 is denied.  


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
found that an appellant's claim for service connection PTSD 
should have been construed more broadly by VA as a claim for 
service connection for any mental disability.  The Court 
noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he 
was competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

In the case at hand, the record reflects that the Veteran has 
been diagnosed with various psychiatric disorders, such as 
major depression and anxiety disorder.  In accordance with 
Clemons, the Board has concluded that the Veteran is seeking 
service connection for psychiatric disability, variously 
diagnosed.  The RO has not addressed whether service 
connection is warranted for any psychiatric disability other 
than PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any other indicated development.

2.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for psychiatric 
disability other than PTSD.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


